 

Exhibit 10.1

 

SUBURBAN PROPANE PARTNERS, L.P.

2018 RESTRICTED UNIT PLAN

EFFECTIVE JUNE 1, 2018

ARTICLE I

PURPOSE AND APPROVAL

The purpose of this Plan is to strengthen Suburban Propane Partners, L.P., a
Delaware limited partnership (the “Partnership”), by providing an incentive to
certain selected employees and Supervisors of the Partnership and its
Affiliates, and thereby encouraging them to devote their abilities and industry
to the success of the Partnership’s business enterprise in such a manner as to
maximize the Partnership’s value. It is intended that this purpose be achieved
by extending to such individuals an added long-term incentive for continued
service to the Partnership in the form of rights to receive Common Units (as
hereinafter defined) of the Partnership, and to encourage Common Unit ownership
in order to further align the interests of the participants with the interests
of the Partnership’s Unitholders.

This Plan, in the form set forth herein, is effective as of the Effective Date
(as defined below) and was approved by the limited partners of the Partnership
at their tri-annual meeting held on May 15, 2018.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, unless otherwise specified in an Agreement,
capitalized terms shall have the following meanings:

2.1 “Act” shall mean the Securities Act of 1933, as amended.

2.2  “Affiliate” shall mean any corporation, partnership, limited liability
company, or other entity that, directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Partnership.  For this purpose, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of Voting
Securities, by contract or otherwise.

2.3 “Agreement” shall mean the written agreement between the Partnership and a
Grantee evidencing the grant of an Award and setting forth the terms and
conditions thereof.

2.4 “Award” shall mean a grant of restricted Common Units pursuant to the terms
of this Plan.

2.5 “Beneficial Ownership” shall be determined pursuant to Rule 13d-3
promulgated under the Exchange Act.

2.6 “Board” shall mean the Board of Supervisors of the Partnership.

2.7 “Cause” shall mean, unless otherwise provided in an Agreement or in a
written employment agreement between the Grantee and the Partnership or any of
its Affiliates, (a) the Grantee’s gross negligence or willful misconduct in the
performance of his duties, (b) the Grantee’s willful or grossly negligent
failure to perform his duties, (c) the breach by the Grantee of any written
covenants to the Partnership or any of its Affiliates, (d) dishonest, fraudulent
or unlawful behavior by the Grantee (whether or not in conjunction with
employment) or the Grantee being subject to a judgment, order or decree (by
consent or otherwise) by any governmental or regulatory authority which
restricts his ability to engage in the business conducted by the Partnership or
any of its Affiliates, or (e) willful or reckless breach by the Grantee of any
policy adopted by the Partnership or any of its Affiliates, concerning conflicts
of interest, standards of business conduct, fair employment practices or
compliance with applicable law.

--------------------------------------------------------------------------------

2.8 “Change in Capitalization” shall mean any increase or reduction in the
number of Common Units, or any change (including, but not limited to, a change
in value) in the Common Units, or exchange of Common Units for a different
number or kind of units or other securities of the Partnership, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or other convertible
securities, unit distribution, unit split or reverse unit split, cash dividend,
property dividend, combination or exchange of units, repurchase of units, change
in corporate structure or otherwise; in each case provided that such increase,
reduction or other change does not occur in connection with a Change of Control.

 

2.9 “Change of Control” shall mean:

(a) the date (which must be a date subsequent to the Effective Date) on which
any Person (including the Partnership’s general partner) or More than One Person
Acting as a Group (other than the Partnership and/or its Affiliates) acquires,
during the 12 month period ending on the date of the most recent acquisition,
Common Units or other voting equity interests eligible to vote for the election
of Supervisors (or of any entity, including the Partnership’s general partner,
that has the same authority as the Board to manage the affairs of the
Partnership) (“Voting Securities”) representing thirty percent (30%) or more of
the combined voting power of the Partnership’s then outstanding Voting
Securities; provided, however, that in determining whether a Change of Control
has occurred, Voting Securities which have been acquired in a “Non-Control
Acquisition” shall be excluded from the numerator. A “Non-Control Acquisition”
shall mean an acquisition of Voting Securities (x) by the Partnership, any of
its Affiliates and/or an employee benefit plan (or a trust forming a part
thereof) maintained by any one or more of them, or (y) in connection with a
“Non-Control Transaction;” or

(b) the date of the consummation of (x) a merger, consolidation or
reorganization involving the Partnership, unless (A) the holders of the Voting
Securities of the Partnership immediately before such merger, consolidation or
reorganization own, directly or indirectly, immediately following such merger,
consolidation or reorganization, at least fifty percent (50%) of the combined
voting power of the outstanding Voting Securities of the entity resulting from
such merger, consolidation or reorganization (the “Surviving Entity”) in
substantially the same proportion as their ownership of the Voting Securities of
the Partnership immediately before such merger, consolidation or reorganization,
and (B) no person or entity (other than the Partnership, any Affiliate, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Partnership, any Affiliate, the Surviving Entity, or any Person who, immediately
prior to such merger, consolidation or reorganization, had Beneficial Ownership
of more than twenty five percent (25%) of the then outstanding Voting Securities
of the Partnership), has Beneficial Ownership of more than twenty five percent
(25%) of the combined voting power of the Surviving Entity’s then outstanding
Voting Securities; or (y) the sale or other disposition of forty percent (40%)
of the total gross fair market value of all the assets of the Partnership to any
Person or More than One Person Acting as a Group (other than a transfer to an
Affiliate). For this purpose, gross fair market value means the value of the
assets of the Partnership, or the value of the assets being disposed of,
determined without regard to any liability associated with such assets. A
transaction described in clause (A) or (B) of subsection (x) hereof shall be
referred to as a “Non-Control Transaction;” or

(c) the date a majority of the members of the Board is replaced during any
twelve-month period by the action of the Board taken when a majority of the
Supervisors who are then members of the Board are not Continuing Supervisors
(for purposes of this section, the term “Continuing Supervisor” means a
Supervisor who was either (A) first elected or appointed as a Supervisor prior
to the Effective Date; or (B) subsequently elected or appointed as a Supervisor
if such Supervisor was nominated or appointed by at least a majority of the then
Continuing Supervisors);

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Partnership which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Voting Securities Beneficially Owned by the Subject Person, provided
that if a Change of Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Partnership, and
after such acquisition of Voting Securities by the Partnership, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change of Control shall occur. In addition,
so long as Section 409A of the Code (or any successor provision thereto) remains
in effect, notwithstanding anything herein to the contrary, none of the
foregoing events shall be deemed to be a “Change of Control” unless such event
constitutes a “change in control event” within the meaning of Section 409A of
the Code and the regulations and guidance promulgated thereunder.

2

--------------------------------------------------------------------------------

2.10 “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor to the Internal Revenue Code of 1986.

2.11 “Committee” shall mean the Compensation Committee of the Board, or any
successor committee of the Board responsible for administering executive
compensation. The powers of the Committee under the Plan may be exercised by the
Board, consistent with the provisions of the Code, the Exchange Act and the
regulations thereunder.

2.12 “Common Units” shall mean the common units representing limited partnership
interests of the Partnership.

2.13 “Cure Period” shall mean the thirty-day period, following receipt by the
Vice President of Human Resources (or an acting equivalent) of a notification by
a Grantee that a Good Reason event has occurred, during which the Partnership
has the option of rectifying the Good Reason event.

2.14 “Disability” shall have the same meaning that such term (or similar term)
has under the Partnership’s long-term disability policy then in effect, or as
otherwise determined by the Committee.

2.15 “Effective Date” shall mean June 1, 2018.

2.16 “Employment,” or derivative terms, when used with respect to a Supervisor,
shall mean service on the Board.   With respect to an employee of the
Partnership or its Affiliates, the duration of a Grantee’s employment with the
Partnership or its Affiliates shall be calculated using the effective date of
that Grantee’s commencement of employment with, or most recent rehire by, the
Partnership or any Affiliate, as determined by and maintained in the records of
the Partnership’s Human Resources Department as that Grantee’s “Company
Seniority Date.”  

2.17 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.18 “Fair Market Value” per unit on any date shall mean the average of the high
and low sale prices of the Common Units on such date on the principal national
securities exchange on which such Common Units are listed or admitted to
trading, or if such Common Units are not so listed or admitted to trading, the
arithmetic mean of the per Common Unit closing bid price and per Common Unit
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System or such other market on which such
prices are regularly quoted, or, if there have been no published bid or asked
quotations with respect to Common Units on such date, the Fair Market Value
shall be the value established by the Committee in good faith.

2.19 “Good Reason” shall mean, unless otherwise provided in an Agreement or in a
written employment agreement between the Grantee and the Partnership or its
Affiliate, (a) any failure by the Partnership or any of its Affiliates to comply
in any material respect with the compensation provisions of a written employment
agreement between the Grantee and the Partnership or its Affiliate, (b) a
material adverse change in the Grantee’s title without his consent, or (c) the
assignment to the Grantee, without his consent, of duties and responsibilities
materially inconsistent with his level of responsibility. For purposes of this
provision and Section 5.2, a Grantee may terminate his employment with the
Partnership or one of its Affiliates for Good Reason only if such termination
occurs within ninety days following the date of the Good Reason event.

2.20 “Grantee” shall mean a person to whom an Award has been granted under the
Plan.

2.21 “More than one Person Acting as a Group” has the same meaning as set forth
in Treasury Regulation 1.409A-3(i)(5)(v)(B).

2.22 “Partnership” shall mean Suburban Propane Partners, L.P., a Delaware
limited partnership, and its successors.

2.23 “Person” shall mean a natural person or any entity and shall include two or
more Persons acting as a partnership, limited partnership, limited liability
company, syndicate, or other group.

2.24 “Plan” shall mean this Suburban Propane Partners, L.P. 2018 Restricted Unit
Plan.

2.25 “Retirement” shall mean voluntary termination of employment by a Grantee
who has attained age 55 and who has been employed by the Partnership, its
Affiliates, or its predecessors for 10 years or more, in connection

3

--------------------------------------------------------------------------------

with a bona fide intent by the Grantee to no longer seek full time employment in
the industries in which the Partnership or any of its Affiliates then
participates. Retirement shall not include voluntary termination of employment
by a Grantee in response to, or anticipation of, a termination of employment for
Cause by the Partnership or any of its Affiliates.

2.26 “Supervisor” shall mean any member of the Board that is not an employee of
the Partnership or any of its Affiliates.

 

ARTICLE III

ADMINISTRATION OF THE PLAN

3.1 The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. Any
decision or determination reduced to writing and signed by a majority of all of
the members of the Committee shall be as fully effective as if made by a
majority vote at a meeting duly called and held. Notwithstanding anything else
herein to the contrary, the Committee may delegate to any individual or
committee of individuals the responsibility to carry out any of its rights and
duties with respect to the Plan. No member of the Committee or any individual to
whom it has delegated any of its rights and duties shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to this Plan or any transaction hereunder, except for liability arising
from his own willful misfeasance, gross negligence or reckless disregard of his
duties. The Partnership hereby agrees to indemnify each member of the Committee
and its delegates for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization
for any transaction hereunder.

3.2 Each member of the Committee shall be (i) a “Non-Employee Director” within
the meaning of Rule 16b-3 under the Exchange Act and (ii) an “independent
director” within the meaning of the listing standards of the New York Stock
Exchange.

3.3 Subject to the express terms and conditions set forth herein, the Committee
shall have the power, consistent with Rule 16b-3 under the Exchange Act, from
time to time to:

 

 

(a)

select those employees and Supervisors to whom Awards shall be granted and to
determine the terms and conditions (which need not be identical) of each such
Award;

 

 

(b)

make any amendment or modification to any Agreement consistent with the terms of
the Plan;

 

 

(c)

construe and interpret the Plan and the Awards, and establish, amend and revoke
rules and regulations for the administration of the Plan, including, but not
limited to, correcting any defect or supplying any omission, or reconciling any
inconsistency in the Plan or in any Agreement or between the Plan and any
Agreement, in the manner and to the extent it shall deem necessary or advisable
so that the Plan complies with applicable law, including Rule 16b-3 under the
Exchange Act to the extent applicable, and otherwise to make the Plan fully
effective. All decisions and determinations by the Committee or its delegates in
the exercise of this power shall be final, binding and conclusive upon the
Partnership, its Affiliates, the Grantees and all other persons having any
interest therein;

 

 

(d)

exercise its discretion with respect to the powers and rights granted to it as
set forth in the Plan; and

 

 

(e)

generally, exercise such powers and perform such acts as it deems necessary or
advisable to promote the best interests of the Partnership with respect to the
Plan.

3.4 Subject to adjustment as provided in Article 7, the total number of
restricted Common Units that may be made subject to Awards granted under the
Plan shall be 1,800,000 (subject to the unitholder approval requirements set
forth in Section 9.6). The Partnership shall reserve for purposes of the Plan,
out of its authorized but unissued units, an equivalent amount of Common Units.

 

ARTICLE IV

RESTRICTED COMMON UNIT GRANTS

4.1 Time Vesting Grants. From time to time, the Committee may grant restricted
Common Units to Grantees, in such amounts as it deems prudent and proper. Such
restricted Common Units shall be granted, and the Common

4

--------------------------------------------------------------------------------

Units underlying such restricted Common Units shall be issued, in consideration
of the performance of services and for no other consideration.

4.2 Forfeiture. A Grantee’s rights with respect to the restricted Common Units
shall remain forfeitable at all times prior to the date on which the
restrictions thereon shall have lapsed in accordance with the terms of the Plan
and the applicable Agreement.

4.3 Vesting Schedule.  Restricted Common Unit grants made pursuant to Section
4.1  shall vest and become non-forfeitable, unless, subject to Section 5.7,
otherwise determined by the Committee (at the time of Award, though in no case
will the vesting schedule be shorter than twelve months from the date of grant,
or otherwise), and the restrictions thereon shall lapse, (a) at a rate of 1/3
(one third) on the first anniversary of the grant date of the applicable Award,
a second 1/3 (one third) on the second anniversary of the grant date of the
applicable Award, and a final 1/3 (one third) on the third anniversary of the
grant date of the applicable Award, provided that the Grantee is employed on
each such date (the “minimum vesting schedule”), or (b) by reason of death or
Disability as set forth in Section 5.3.  Notwithstanding the provisions of the
Plan, the Committee may grant Awards that are not subject to the minimum vesting
schedule, provided that the aggregate number of restricted Common Units not
subject to the minimum vesting schedule (excluding any such Awards to the extent
that they have been forfeited or cancelled) may not exceed 5% of the restricted
Common Units reserved for issuance in Section 3.4.

4.4 Other Grants. Notwithstanding anything else herein to the contrary but
expressly subject to Sections 4.3 and 5.7, the Committee may grant restricted
Common Units on such terms and conditions as it determines in its sole
discretion, the terms and conditions of which shall be set forth in the
applicable Agreement.

ARTICLE V

OTHER PROVISIONS APPLICABLE TO VESTING

5.1 Change of Control. Notwithstanding anything in this Plan to the contrary,
upon a Change of Control, all restrictions contained in all Awards outstanding
hereunder shall lapse immediately (unless otherwise set forth in the terms of
the applicable Agreement) and all restricted Common Units subject to such Awards
shall become fully vested and non-forfeitable Common Units, and will be
distributed, as of the date of the Change of Control.

5.2 Forfeiture. Unless, subject to Section 5.7, otherwise provided in an
Agreement, any and all restricted Common Units in respect of which the
restrictions have not previously lapsed shall be forfeited (and automatically
transferred to and reacquired by the Partnership at no cost to the Partnership
and neither the Grantee nor any successors, heirs, assigns, or personal
representatives of such Grantee shall thereafter have any further right or
interest therein) upon the termination of the Grantee’s employment with the
Partnership or one of its Affiliates for any reason; provided, however, that in
the event that a Grantee’s employment by the Partnership or one of its
Affiliates was terminated without Cause or by the Grantee for Good Reason, in
either case, within six months prior to a Change of Control, no forfeiture of
restricted Common Units shall be treated as occurring by reason of such
termination and the restricted Common Units shall vest and become
non-forfeitable Common Units, and will be distributed, as of the date of the
Change of Control in accordance with Section 5.1. As a condition precedent for
such vesting to occur when the Grantee terminated employment for Good Reason
within six months prior to a Change of Control, prior to such termination the
Grantee must have both (a) notified the Partnership’s Vice President of Human
Resources (or if there be no such person, the then highest ranking member of the
Partnership’s Human Resources Department) of the Good Reason event by certified
mail or overnight courier within sixty days following the date of such event and
(b) allowed a Cure Period following the date of such notice but the event was
not rectified by the Partnership prior to the expiration of such Cure Period.

5.3 Disability or Death. Notwithstanding the provisions of Section 5.2, unless
otherwise provided in an Agreement, if a Grantee’s active employment terminates
as a result of Disability, the restricted Common Units held by such Grantee on
the date the Grantee’s eligibility for active health and welfare benefits
terminates shall vest on the six month anniversary of the effective date of such
active benefit termination and shall be distributed on the day following the
date of vesting.  Upon executing his Agreements, in the event of a distribution
as a result of Disability, each Grantee agrees to remit to the Partnership the
employee portion of any applicable FICA taxes that inure to the issuance of
Common Units under this provision.  The Partnership reserves the right to
restrict access to Common Units distributed as a result of Disability until the
Grantee has remitted all applicable FICA taxes to the Partnership.
Notwithstanding the provisions of Section 5.2, unless otherwise provided in an
Agreement, if a Grantee’s employment terminates as a result of death, all
restricted Common Units held by such Grantee on the date of

5

--------------------------------------------------------------------------------

Grantee’s death shall vest on the six month anniversary of the effective date of
such termination and shall be distributed to Grantee’s estate on the day
following the date of vesting.

 

5.4 Retirement. Notwithstanding the provisions of Section 5.2, unless, subject
to Section 5.7, otherwise provided in an Agreement, if a Grantee’s employment
terminates as a result of Retirement, the restricted Common Units held by such
Grantee which were awarded to Grantee more than twelve months prior to the
effective date of such Retirement shall vest on the six month anniversary of the
effective date of such Retirement and shall be distributed on the day following
the date of vesting. Upon executing his Agreements, each Grantee issued Common
Units under this Section 5.4 agrees to remit to the Partnership the employee
portion of any applicable FICA taxes that inure to the issuance of such Common
Units. The Partnership reserves the right to restrict access to Common Units
distributed as a result of Retirement until the Grantee has remitted all
applicable FICA taxes to the Partnership.

5.5 Recycling of Forfeited Shares. Subject to the restrictions set forth in Rule
16b-3 of the Exchange Act, any Common Units forfeited hereunder may be, after
any applicable six month period referenced in Section 5.2 has expired, the
subject of another Award pursuant to this Plan.

5.6 Recoupment Policy. Notwithstanding anything in this Plan to the contrary,
awards of restricted Common Units granted under the Plan shall be deemed
“Incentive Compensation” covered by the terms of the Partnership’s Incentive
Compensation Recoupment Policy (the “Policy”) adopted by the Board on April 25,
2007, as amended from time to time, which is incorporated herein by reference.
In accordance with the Policy, in the event of a significant restatement of the
Partnership’s published financial results and the Committee determines that
fraud or intentional misconduct by a Grantee was a contributing factor to such
restatement, then, in addition to other disciplinary action, the Committee may
require cancellation of any unvested restricted Common Units granted under the
Plan to that Grantee. This Section 5.6 shall be interpreted and administered in
accordance with the Policy as in effect from time to time.

5.7 Limitation on Acceleration of Vesting.  Notwithstanding any other provision
of this Plan or of any Agreement, no acceleration of the vesting of any
restricted Common Units may occur, or be authorized by the Committee, prior to
the twelve month anniversary of the effective date of the Award, except as
otherwise expressly provided in the last sentence of Section 4.3, in Section 5.1
or in Section 5.3.

ARTICLE VI

DELIVERY OF UNITS, ETC.

6.1 Delivery of Common Units. Subject to Section 9.3, the Partnership shall
deliver to the Grantee the applicable number of vested Common Units in
book-entry form, free of all restrictions hereunder, on (a) the date of vesting
of the restricted Common Units pursuant to Sections 4.3, 5.1 or 5.2, or (b) on
the day following the date of vesting of the restricted Common Units pursuant to
Sections 5.3 or 5.4.

6.2 Transferability. Until such time as restricted Common Units have vested and
become non-forfeitable, and Common Units in respect thereof have been delivered
to the Grantee, a Grantee shall not be entitled to transfer such restricted
Common Units.

6.3 Rights of Grantees. Until such time as restricted Common Units have vested
and become non-forfeitable, and Common Units in respect thereof have been
delivered to the Grantee, a Grantee shall not be entitled to exercise any rights
of a unitholder with respect thereto, including the right to vote such units and
the right to receive allocations or distributions thereon.

ARTICLE VII

ADJUSTMENT UPON CHANGES IN CAPITALIZATION

7.1 In the event of a Change in Capitalization, the Committee shall conclusively
determine the appropriate adjustments, if any, to (i) the maximum number and
class of restricted Common Units or other units or securities with respect to
which Awards may be granted under the Plan, (ii) the number of restricted Common
Units or other units or securities which are subject to outstanding Awards
granted under the Plan, and the purchase price thereof, if applicable.

6

--------------------------------------------------------------------------------

7.2 If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to new, additional or different rights to acquire Common Units or other
securities, such new, additional or different rights or securities shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the restricted Common Units subject to the
Award prior to such Change in Capitalization, unless determined otherwise by the
Committee.

ARTICLE VIII

TERMINATION AND AMENDMENT OF THE PLAN

The Plan shall terminate on the day preceding the tenth anniversary of the
Effective Date and no Award may be granted thereafter, but such termination
shall not impair or adversely affect any Awards theretofore granted

under the Plan, which Awards shall continue in effect in accordance with the
terms and conditions of this Plan and of the applicable Agreement. The Committee
may sooner terminate the Plan and the Committee may at any time and from time to
time amend, terminate, modify or suspend the Plan or any Agreement provided,
however, that no such amendment, modification, suspension or termination shall
impair or adversely affect any Awards theretofore granted under the Plan, except
with the consent of the Grantee, nor shall any amendment, modification,
suspension or termination deprive any Grantee of any Common Units which he may
have acquired through or as a result of the Plan. To the extent required under
Section 16(b) of the Exchange Act and the rules and regulations promulgated
thereunder or any other applicable law, rule or regulation, including, without
limitation, any requirement of a securities exchange on which the Common Units
are listed for trading, no amendment shall be effective unless approved by the
unitholders of the Partnership in accordance with applicable law, rule or
regulation.

ARTICLE IX

MISCELLANEOUS

9.1 Non-Exclusivity of the Plan. The adoption of the Plan by the Committee shall
not be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the
Committee to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of options to acquire Common Units,
and such arrangements may be either applicable generally or only in specific
cases.

9.2 Limitation of Liability. As illustrative of the limitations of liability of
the Partnership, but not intended to be exhaustive thereof, nothing in the Plan
shall be construed to:

 

(a)

give any person any right to be granted an Award other than at the sole
discretion of the Committee;

 

 

(b)

give any person any rights whatsoever with respect to the restricted Common
Units except as specifically provided in the Plan or an Agreement;

 

 

(c)

limit in any way the right of the Partnership or any of its Affiliates to
terminate the employment of any person at any time; or

 

 

(d)

be evidence of any agreement or understanding, express or implied, that the
Partnership or any of its Affiliates will employ any person at any particular
rate of compensation or for any particular period of time.

9.3 Regulations and Other Approvals; Governing Law. Except as to matters of
federal law, this Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Delaware
without giving effect to conflicts of law principles.

Notwithstanding any other provisions of this Plan, the obligation of the
Partnership to deliver the Common Units under the Plan shall, in each case, be
subject to all applicable laws, rules and regulations, including all applicable
federal and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the
Committee.

 

 

(a)

Except as otherwise provided in Article VIII hereof, the Committee may make such
changes to the Plan or an Agreement as may be necessary or appropriate to comply
with the rules and regulations of any government authority.

 



7

--------------------------------------------------------------------------------

 

(b)

Each Award is subject to the requirement that, if at any time the Committee
determines, in its sole and absolute discretion, that the listing, registration
or qualification of the Common Units issuable pursuant to

the Plan is required by any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the grant of an Award or
the issuance of the Common Units, no Awards shall be granted and no Common Units
shall be issued, in whole or in part, unless and until such listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions not acceptable to the Committee.

 

 

(c)

Notwithstanding anything contained in the Plan or any Agreement to the contrary,
in the event that the disposition by the Grantee of the Common Units or any
other securities acquired pursuant to

 

the Plan is not covered by a then current registration statement under the Act
or is not otherwise exempt from such registration, such Common Units shall be
restricted against transfer to the extent required by the Act and Rule 144 or
other regulations thereunder. The Committee may require any Grantee receiving
Common Units pursuant to an Award, as a condition precedent to receipt of such
Common Units, to represent and warrant to the Partnership in writing that the
Common Units acquired by such Grantee are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under said Act or pursuant to an exemption
applicable under the Act or the rules and regulations promulgated thereunder.
The book entry units evidencing any of such Common Units shall be appropriately
legended to reflect their status as restricted securities as aforesaid.

 

 

(d)

Although the Partnership makes no guarantee with respect to the tax treatment of
distributions hereunder, this Plan is intended to comply with Section 409A of
the Code. This Plan and any Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and the regulations and rulings promulgated thereunder.
Notwithstanding anything in the Plan or in any Agreement to the contrary, the
Committee may amend the Plan on an Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan or Agreement to Section 409A of the Code (and the administrative
regulations and rulings promulgated thereunder). By accepting an Award under
this Plan, a Grantee agrees to any amendment made pursuant to this Section
9.3(d) to any Agreement granted under the Plan without further consideration or
action.

9.4 Withholding of Taxes. At such times as a Grantee recognizes taxable income
in connection with the rights to acquire Common Units granted hereunder (a
“Taxable Event”), the Grantee shall pay, or agree to pay, to the Partnership an
amount equal to the federal, state and local income taxes and other amounts as
may be required by law to be withheld by the Partnership in connection with the
Taxable Event (the “Withholding Taxes”) prior to the issuance of such Common
Units. The Partnership shall have the right to deduct from any payment of cash
to a Grantee an amount equal to the Withholding Taxes in satisfaction of the
obligation to pay Withholding Taxes. In satisfaction of the obligation to pay
Withholding Taxes to the Partnership, the Grantee may make a written election
(the “Tax Election”), which may be accepted or rejected in the discretion of the
Committee, to have withheld a portion of the Common Units then issuable to him
having an aggregate Fair Market Value, on the date preceding the date of such
issuance, equal to the Withholding Taxes, provided that in respect of a Grantee
who may be subject to liability under Section 16(b) of the Exchange Act, such
withholding is done in accordance with any applicable Rule under Section 16(b)
of the Exchange Act. Common Units withheld from Grantees under the provisions of
this Plan for Withholding Taxes purposes shall be deemed extinguished and
unavailable for reissuance.

9.5 Interpretation. The Plan is intended to comply with Rule 16b-3 promulgated
under the Exchange Act, and the Committee shall interpret and administer the
provisions of the Plan or any Agreement in a manner consistent therewith. Any
provisions inconsistent with such rule shall be inoperative and shall not affect
the validity of the Plan. Whenever the context requires, the words used herein
shall include the masculine and feminine gender, and the singular and the
plural.

9.6 Effective Date. The effective date of the Plan shall be the Effective Date.
The effectiveness of the Plan is subject to approval of the Plan prior to the
Effective Date by the limited partners of the Partnership.

 

 

 

 

 

 

8